DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 9, 11 and 26 of U.S. Patent No. 9,886,749. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2 – 20 of the instant application are an obvious variant of claims 1, 2, 9, 11 and 26. See table below. 
Instant application 16/452,595
Patented Application 9, 866,749 B2
Claim 2: A method for displaying, combining and managing digital images, said method comprising the steps of:

Configuring a first mobile device with a computer program that enables said first mobile device to display, combine and manage at least one digital image and to transmit said displayed, combined and managed version of said digital image as well as digital instructions that are suitable for use by a host executing platform for further processing of said digital image;

Receiving on a host executing platform said displayed, combined and managed version of said digital image and said digital instructions that are transmitted from said first mobile device;

Executing a computer program on said host executing platform in accordance with said digital instructions from said first mobile device to configure said host executing platform to support displaying, combining and managing said digital image that is transmitted from said first mobile device;

Configuring second mobile device with a computer program that enables said second mobile device access to digital content on said host executing platform to display, combine and manage digital content of said host executing platform wherein said access of said second mobile device to a first portion of said digital content on said host executing platform is conditioned on confirmation to said host executing platform of payment for access by said second mobile device and wherein access of said second mobile device to 

Transmitting said first portion of digital content from said host executing platform to a digital address and also transmitting said second portion of digital content from said host executing platform to a digital address.

Claim 1: A system for managing digital images, said system comprising: 

at least two mobile devices, each of said mobile devices generating output signals in response to operator commands and capable of storing at least one digital 
image;  

a communication network that is in selective communication with said at 
least two mobile devices;  

a source for digital instructions that are 
downloaded to a respective one of said mobile devices through said 
communication network in response to operator command signals to the respective one of said mobile devices, 

said downloaded digital instructions being 
installed in said respective mobile device and cooperating with said respective 
mobile device to manage digital images that are stored on the mobile device in 
response to operator commands to the mobile device, 

said downloaded digital instructions also cooperating with said respective mobile device in combination with payment confirmation to restrict availability of user access to view and publish digital images;  and 

a server that stores digital images and that is in selective communication with said at least two mobile devices through said communication network, said server having a set of user profiles and also being responsive to input signals to said server through said communication network from at least one of said mobile devices, 


Claim 3: The method of Claim 2 wherein said at least one digital image on said first mobile device is displayed, combined and managed in combination with at least one of text, audio and another digital image.
Claim: 26.  The system of claim 1 wherein said managing digital images by said downloaded digital instructions includes at least one of: creating, editing, 
combining with text, combining with sound, combining with other data, sequencing, saving, storing, synchronizing, posting and sharing digital images.
Claim 4: The method of Claim 2 wherein displaying, combining and managing at least a portion of said digital content on said host executing platform is conditioned on confirmation of payment for said access by said second mobile device.
Claim 9: The system of claim 1 wherein said server includes digital instructions that are responsive to data signals from at least one of said mobile devices, 
said digital instructions in said server causing said server to perform at 
least one of the following: storing digital images that are edited by at least 
one mobile device that is in communication with said server through said communication network;  deriving multiple images from digital images that are stored in said server;  combining two or more images into a single image; and arranging images in a given sequence.

Claim 11: The system of claim 10 wherein the server uses said profile to control at least one of: said access to digital images that are published by the 
server;  and payment for said access to digital images that are published by the server.
Claim 5: The method of Claim 4 wherein the displaying, combining and managing at least a portion of said digital content on said host executing platform is enabled according to the value of said payment for access by said second mobile device.
Claim 9: The system of claim 1 wherein said server includes digital instructions that are responsive to data signals from at least one of said mobile devices, 
said digital instructions in said server causing said server to perform at 
least one of the following: storing digital images that are edited by at least 
one mobile device that is in communication with said server through said communication network;  deriving multiple images from digital images that are stored in said server;  combining two or more images into a single image; and arranging images in a given sequence.

Claim 11: The system of claim 10 wherein the server uses said profile to control at least one of: said access to digital images that are published by the 
server;  and payment for said access to digital images that are published by the server.
Claim 6:  A method for configuring a first mobile device and a host executing platform to support displaying, combining and managing a digital image, said method comprising the steps of:

Transmitting computer software to a first mobile device, said computer software cooperating with said first mobile device to configure said first mobile device to display, combine and manage a digital image;

Displaying, combining and managing a digital image on said first mobile device;

Transmitting from said first mobile device to a host executing platform, digital instructions suitable for use by a host executing platform and also transmitting from said first mobile device to a host executing platform, at least one digital image that has been displayed, combined 

Managing a digital image that is transmitted from said first mobile device;

confirming to said host executing platform payment for access to digital content on said host executing platform from a second mobile device that corresponds to a user profile;

Enabling access from said second mobile device to at least a part of said digital content on said host executing platform upon confirming receipt of said payment.

Displaying, combining and managing on said second mobile device digital content that is transmitted from said host executing platform to said second mobile device through said enabled electronic access.
Claim 1: A system for managing digital images, said system comprising: 

at least two mobile devices, each of said mobile devices generating output signals in response to operator commands and capable of storing at least one digital 
image;  

a communication network that is in selective communication with said at 
least two mobile devices;  

a source for digital instructions that are 
downloaded to a respective one of said mobile devices through said 
communication network in response to operator command signals to the respective one of said mobile devices, 

said downloaded digital instructions being 
installed in said respective mobile device and cooperating with said respective 

response to operator commands to the mobile device, 

said downloaded digital instructions also cooperating with said respective mobile device in combination with payment confirmation to restrict availability of user access to view and publish digital images;  and 

a server that stores digital images and that is in selective communication with said at least two mobile devices through said communication network, said server having a set of user profiles and also being responsive to input signals to said server through said communication network from at least one of said mobile devices, 

said server cooperating with one of said mobile devices to create, edit and publish stories that include at least one image, said server cooperating with one of said mobile devices to condition access to digital content of all or part of said stories in response to payment confirmation, said stories being published to at least one digital address in response to said operator commands.
Claim 7: The method of Claim 6 wherein at least part of the said digital image that is displayed, combined and managed on said first mobile device is combined with at least one of text audio and another digital image.










Claim 8: The method of Claim 6 wherein said digital content that is transmitted from said host executing platform to said second mobile device is displayed.

Claim 9: The method of Claim 6 wherein said digital content that is transmitted from said host executing platform to said second mobile device is transmitted to a digital address for at least one of display and publication.


Claim 10: The method of Claim 2 wherein said transmitted first portion of digital content is published and wherein said transmitted second portion of digital content is published.
Claim 2:  The system of claim 1 wherein said digital instructions that are 
downloaded on said mobile device includes an image viewer and manages at least one digital image that is stored on said mobile device by at least one of the 
following;  editing a single image;  deriving multiple images from a single 
image;  combining multiple images into a single image;  arranging multiple 
images in a display sequence;  editing images that are integrated in a display 
sequence;  and sorting images according to selected criteria.



Claims 1 and 2




Claims 1 and 2







Claims 1 and 2

Claim 11:  Apparatus for displaying, managing and combining digital images, said apparatus comprising:

A first mobile device that is configured to display/ manage and combine at least one digital image and to transmit an edited, combined and managed version of said digital image as well as digital instructions that are suitable for use by a host executing platform for further processing of said at least one digital image;

A host executing platform that is capable of receiving said displayed, managed and combined version of said digital image and said digital instructions that are transmitted from said first mobile device, said host executing platform executing said digital instructions to configure said host executing platform to enable display, combination and management of said version of said digital image that is received from said first mobile device;


Claim 1: A system for managing digital images, said system comprising: 

at least two mobile devices, each of said mobile devices generating output signals in response to operator commands and capable of storing at least one digital 
image;  

a communication network that is in selective communication with said at 
least two mobile devices;  

a source for digital instructions that are 
downloaded to a respective one of said mobile devices through said 
communication network in response to operator command signals to the respective one of said mobile devices, 

said downloaded digital instructions being 
installed in said respective mobile device and cooperating with said respective 
mobile device to manage digital images that are stored on the mobile device in 


said downloaded digital instructions also cooperating with said respective mobile device in combination with payment confirmation to restrict availability of user access to view and publish digital images;  and 

a server that stores digital images and that is in selective communication with said at least two mobile devices through said communication network, said server having a set of user profiles and also being responsive to input signals to said server through said communication network from at least one of said mobile devices, 

said server cooperating with one of said mobile devices to create, edit and publish stories that include at least one image, said server cooperating with one of said mobile devices to condition access to digital content of all or part of said stories in response to payment confirmation, said stories being published to at least one digital address in response to said operator commands.
Claim 12: The apparatus of Claim 11 wherein said first mobile device displays manages and combines said at least one digital image in combination with at least one of text, audio and another digital image.









Claim 13: The apparatus of Claim 12 wherein said host executing platform is configured to enable the display, management and combination of digital images that are saved on said host executing platform in combination with at least one of text, audio and another digital image.

Claim 14: The apparatus of Claim 11 wherein digital content that is transmitted to said digital address is published.

Claim 15: The apparatus of Claim 11 wherein access from said second mobile device to at least a portion of said digital content that is managed and combined on said host executing platform is conditioned on said confirmation of payment for access by said second mobile device.

Claim 16: The apparatus of Claim 15 wherein the portion of the digital content on said host executing platform that is accessed from said second mobile device varies according to the value of said payment for access by said second mobile device.

Claim 17: The apparatus of Claim 15 wherein said at least one mobile image on said first mobile device comprises a story of digital images and wherein one or more digital images can be repeatedly added to said story after said story is first established.

Claim 18: The apparatus of Claim 15 wherein said value of said payment is based on access to said digital content for a set period of time.

Claim 19: The apparatus of Claim 17 wherein said value of said payment is based on continuing access to said 

Claim 20: The apparatus of Claim 19 wherein said payment based on continuing access to said story of digital images is made on a continuing, periodic basis.
Claim 2:  The system of claim 1 wherein said digital instructions that are 
downloaded on said mobile device includes an image viewer and manages at least one digital image that is stored on said mobile device by at least one of the 
following;  editing a single image;  deriving multiple images from a single 
image;  combining multiple images into a single image;  arranging multiple 
images in a display sequence;  editing images that are integrated in a display 
sequence;  and sorting images according to selected criteria.










Claims 1 and 2



Claims 9 and 11










Claims 9 and 11






Claim 1






Claim 1




Claim 1







Claim 1


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 6, and 11 recites multiple iterations of “a host executing platform.” It is not fully clear if these are the same host executing platform. The examiner will treat them as the same. Appropriate correction is required.
Claims 2, 6, and 11 also makes multiple mention of “digital content,” without referring back to previous digital content. It is not fully clear if these are all the same digital content. The examiner will treat them as the same. Appropriate correction is required.
Claims 2, 4, 6, 11, and 15 make mention of payment without referring back to the previous payment. It is not fully clear if these are all the same payment. The examiner will treat them as the same. Appropriate correction is required.
Claims 5, 16, 18, and 19 recites the limitation "the/said value."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Christian (US 2014/0067955).

Regarding Claim 2, Christian teaches a method for displaying, combining and managing digital images (Paragraph 7), said method comprising the steps of:

receiving on a host executing platform said displayed, combined and managed version of said digital image and said digital instructions that are transmitted from said first mobile device (Figures 2 and 4 and paragraphs 7, 61-67, and 75-80, wherein the images are sent from the mobile device to the server with the additional meta data. This allows for the sharing of the images according to the associated settings. The images can be of different sizes and/or filters.);
executing a computer program on said host executing platform in accordance with said digital instructions from said first mobile device to configure said host executing platform to support displaying, combining and managing said digital image that is transmitted from said first mobile device (Figure 4 and Paragraphs 7, 61-67, and 75-80, wherein the images are sent from the mobile device to the server with the additional meta data. This allows for the sharing of the images according to the associated settings. The images can be of different sizes and/or filters.);
configuring second mobile device with a computer program that enables said second mobile device access to digital content on said host executing platform to 
executing platform of payment for access by said second mobile device (Paragraph 81, wherein the images are purchased); and
transmitting said first portion of digital content from said host executing platform to a digital address and also transmitting said second portion of digital content from said host executing platform to a digital address (Figure 6 and paragraph 7 and 83, wherein the images are shared accordingly).

Regarding Claim 3, Christian further teaches wherein said at least one digital image on said first mobile device is displayed, combined and managed in combination with at least one of text, audio and another digital image (Paragraphs 7, 30, and 51, wherein the metadata can include text. Furthermore, there is associated data of the media stream (multiple images) and audio).



Regarding Claim 5, Christian further teaches wherein the displaying, combining and managing at least a portion of said digital content on said host executing platform is enabled according to the value of said payment for access by said second mobile device (Paragraphs 7, 50, 51, 64-69, wherein the images are accessible based on the mode provided and payment that is made accordingly).

Regarding Claim 6, Christian teaches a method for configuring a first mobile device and a host executing platform to support displaying, combining and managing a digital image (Paragraph 7), said method comprising the steps of:
transmitting computer software to a first mobile device (Paragraph 103, wherein the software can be transmitted), said computer software cooperating with said first mobile device to configure said first mobile device to display, combine and manage a digital image (Paragraph 7 and 103, wherein the mobile application is what is transmitted. The mobile application performs the functions associated with the first mobile device);
displaying, combining and managing a digital image on said first mobile device (Figure 2 and paragraphs 7, 61-67, and 75-80, wherein the images are sent from the 
transmitting from said first mobile device to a host executing platform, digital instructions suitable for use by a host executing platform and also transmitting from said first mobile device to a host executing platform, at least one digital image that has been displayed, combined and managed by said first mobile device, said digital instructions cooperating with said host executing platform to configure said host executing platform to support combining (Figures 2 and 4 and paragraphs 7, 61-67, and 75-80, wherein the images are sent from the mobile device to the server with the additional meta data. This allows for the sharing of the images according to the associated settings. The images can be of different sizes and/or filters.) and
managing a digital image that is transmitted from said first mobile device (Figure 4 and Paragraphs 7, 61-67, and 75-80, wherein the images are sent from the mobile device to the server with the additional meta data. This allows for the sharing of the images according to the associated settings. The images can be of different sizes and/or filters.);
confirming to said host executing platform payment for access to digital content on said host executing platform from a second mobile device that corresponds to a user profile (Paragraphs 7, 50, 51, 64, and 67, wherein the second mobile device can access the shared image data based on the sharing permission. The image can be purchased and based on the properties of the image);
enabling access from said second mobile device to at least a part of said digital content on said host executing platform upon confirming receipt of said payment. 

Regarding Claim 7, Christian further teaches wherein at least part of the said digital image that is displayed, combined and managed on said first mobile device is combined with at least one of text, audio and another digital image (Paragraphs 7, 30, and 51, wherein the metadata can include text. Furthermore, there is associated data of the media stream (multiple images) and audio).

Regarding Claim 8, Christian further teaches wherein said digital content that is transmitted from said host executing platform to said second mobile device is displayed (Paragraphs 70 and 71, wherein the images can be displayed).

Regarding Claim 9, Christian further teaches wherein said digital content that is transmitted from said host executing platform to said second mobile device is transmitted to a digital address for at least one of display and publication (Paragraphs 7, 70, 71, and 83, wherein the images are transmitted. They would have to be transmitted based on an address to in order to transmit from the server to the other user).

Regarding Claim 10, Christian further teaches wherein said transmitted first portion of digital content is published and wherein said transmitted second portion of 

Regarding Claim 11, Christian teaches apparatus for displaying, managing and combining digital images (Paragraph 7), said apparatus comprising:
a first mobile device that is configured to display, manage and combine at least one digital image and to transmit an edited, combined and managed version of said digital image as well as digital instructions that are suitable for use by a host executing platform for further processing of said at least one digital image (Figure 2 and paragraphs 7, 61-67, and 75-80, wherein the images are sent from the mobile device to the server with the additional meta data. This allows for the sharing of the images accordingly. The images can be of different sizes and/or filters.);
a host executing platform that is capable of receiving said displayed, managed and combined version of said digital image and said digital instructions that are transmitted from said first mobile device, said host executing platform executing said digital instructions to configure said host executing platform to enable display, combination and management of said version of said digital image that is received from said first mobile device (Figures 2 and 4 and paragraphs 7, 61-67, and 75-80, wherein the images are sent from the mobile device to the server with the additional meta data. This allows for the sharing of the images according to the associated settings. The images can be of different sizes and/or filters.);
a second mobile device that is configured to communicate with said host executing platform, said second mobile device being enabled to access digital content 

Regarding Claim 12, Christian further teaches wherein said first mobile device displays manages and combines said at least one digital image in combination with at least one of text, audio and another digital image (Paragraphs 7, 30, and 51, wherein the metadata can include text. Furthermore, there is associated data of the media stream (multiple images) and audio).

Regarding Claim 13, Christian further teaches wherein said host executing platform is configured to enable the display, management and combination of digital images that are saved on said host executing platform in combination with at least one of text, audio and another digital image (Paragraphs 7, 30, and 51, wherein the metadata can include text. Furthermore, there is associated data of the media stream (multiple images) and audio).

Regarding Claim 14, Christian further teaches wherein digital content that is transmitted to said digital address is published (Paragraphs 7 and 83, wherein the images can be uploaded to social media).

Regarding Claim 15, Christian further teaches herein access from said second mobile device to at least a portion of said digital content that is managed and combined on said host executing platform is conditioned on said confirmation of payment for access by said second mobile device (Paragraphs 7 and 69, wherein upon purchase images are accessible).

Regarding Claim 16, Christian further teaches wherein the portion of the digital content on said host executing platform that is accessed from said second mobile device varies according to the value of said payment for access by said second mobile device (Paragraphs 7, 50, 51, 64-69, wherein the images are accessible based on the mode provided and payment that is made accordingly).

Regarding Claim 17, Christian further teaches wherein said at least one mobile image on said first mobile device comprises a story of digital images and wherein one or more digital images can be repeatedly added to said story after said story is first established (Paragraph 7, wherein the media stream would correspond to the story).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christian (US 2014/0067955) in view of ordinary skill in the art.

Regarding Claim 18, Christian does not teach wherein said value of said payment is based on access to said digital content for a set period of time.
Official notice is taken that when accessing stories, they are known to have a set period of time. Therefore, purchases made to access said stories, would be limited to the expiration date of said stories. This provides more control to the sharing user.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Christian with an expiration date on stories for the purpose of allowing limited access to content over a desired time period.

Regarding Claim 19, Christian does not teach wherein said value of said payment is based on continuing access to said story of digital images, including digital images are subsequently added to said story.
Official notice is taken that when accessing stories, users like access to all new and existing content of the story. Therefore, if the story is updated with new content, the 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Christian with stories that can contain additional images over time and therefore allow continuing access to the updated story for the sharing user to allow for complete access to the user regardless of when the story was purchased.

Regarding Claim 20, Christian does not teach wherein said payment based on continuing access to said story of digital images is made on a continuing, periodic basis.
Official notice is taken that it would have been obvious to add a subscription to a story. This allows for a story to be continuing accessible regardless of a time limitations. This provides flexibility to all users while allowing for the sharer to have control over length of sharing the story.
Therefore, it would have been obvious to one of ordinary skill in the art to modify the teachings of Christian with a subscription to a story to allow for users to be able to continuing access stories while providing control for the sharer in terms of lengthy access to stories.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional prior art relates to sharing images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS PACHOL whose telephone number is (571)270-3433.  The examiner can normally be reached on M-Th: 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.